Exhibit 10.1

SEPARATION AGREEMENT

                       This separation agreement (the “Separation Agreement”) is
made as of the 20th day of December, 2006 by Gary R. Shivers (the “Executive”)
and Marlin Business Services Corp. (the “Company”).

                       WHEREAS, the Executive and the Company have entered into
an Employment Agreement (the “Employment Agreement”), dated as of October 14,
2003; and

                       WHEREAS, the Executive’s employment with and service to
the Company shall end effective as of January 31, 2007 (the “Separation Date”);
and

                       WHEREAS, the Executive shall resign his positions as an
officer and director of the Company and its subsidiaries effective the date
hereof; and

                       WHEREAS, the Executive’s separation is amicable and on
mutually satisfactory terms; and

                       WHEREAS, the Company and the Executive desire to enter
into this Separation Agreement on the terms set forth herein.

                       NOW THEREFORE, intending to be legally bound and for good
and valid consideration, the sufficiency of which is hereby acknowledged, the
Executive and the Company agree as follows:

1.

SEVERANCE BENEFITS.

                        The Company shall pay and provide the Executive
severance benefits as follows:

          (a)         In satisfaction of any outstanding obligations to the
Executive under the Employment Agreement and recognizing that a material portion
of the following payment is being made in consideration for the Executive’s
continued obligations to comply with the covenants as set forth in Section 4 of
this Separation Agreement, the Company shall pay the Executive as follows
(collectively the “Separation Payment”):

                       (i)          pay the Executive as an employee for the
period from the date hereof through the Separation Date at the Executive’s
current salary rate of $11,346.15 per two-week pay period (pro rated for any
portion thereof) and in accordance with the Company’s normal payroll practices;

                       (ii)         pay the Executive a lump sum amount of
$365,500.00 on August 1, 2007;

                       (iii)        pay the Executive at the rate of $28,810.59
per two-week pay period (pro rated for any portion thereof) and in accordance
with the Company’s normal payroll practices for the period from August 1, 2007
through the eighteen (18) month anniversary of the Separation Date;

--------------------------------------------------------------------------------




                       (iv)        make two payments to the Executive each in
the amount of $5,831.68, upon the presentation to the Company of written
evidence of the Executive’s payment of the April 2007 and April 2008 annual
disability insurance premium;

                       (v)        make one payment to the Executive in the
amount of $1,935.46, upon the presentation to the Company of written evidence of
the Executive’s payment of the December 2007 annual life insurance premium; and

                       (vi)        pay on behalf of Executive, or reimburse the
Executive for, the equivalent Company-paid portion of the monthly premium due in
order to provide the Executive from the Separation Date until twenty-four (24)
months after the Separation Date with participation in, or substantially
comparable benefits to, the Company’s healthcare, vision, dental and
prescription drug plans, so that the percentage of the cost to the Executive of
such coverage is no greater than the percentage of the cost to an employee of
the Company during the same period, provided and to the extent that Executive
timely and properly elects to continue participation in such plans under COBRA,
and to the extent that Executive timely and properly elects to continue
participation in such plans after the 18-month COBRA period.

          (b)         The Executive acknowledges and agrees that the Separation
Payment as well as the other provisions of this Separation Agreement shall be in
full and complete satisfaction of the following: (i) all amounts due and payable
as salary, incentive bonus, severance or otherwise under the terms of the
Employment Agreement; provided, that in addition to the Separation Payment, the
Executive will receive his salary, in accordance with the Company’s normal
payroll practices, for the period between the date for which his salary was last
paid by the Company and the Separation Date; (ii) the Company’s agreement to
provide healthcare coverage or other benefits for the Executive; (iii) all
rights to participate in any plans for employees or executives; (iv) accrued but
unused vacation through the Separation Date; (v) any other similar amounts or
benefits payable to the Executive pursuant to the Employment Agreement or
otherwise, and (vi) compensation or benefits for any notice period under the
Employment Agreement.

          (c)         18,365 shares of the Company’s Common Stock (the “Common
Shares”) that were previously granted to the Executive but as of the Separation
Date remain subject to vesting shall vest immediately at the Separation Date and
all restrictions on the sale of such Common Shares shall lapse, other than those
that may be imposed by federal or state securities laws, and the certificates
representing such shares shall, to the extent permitted by applicable federal or
state securities laws, be unlegended.  Prior to the delivery of such Common
Shares but no later than two weeks after the Separation Date, the Executive
shall satisfy all applicable income tax withholding required under federal,
state or local law in respect of the vesting of and lapse of restrictions on
such Common Shares.

          (d)          At the Separation Date, the Executive has outstanding
options to purchase 183,581 Common Shares, of which 148,080 are exercisable and
35,501 are unvested.  Pursuant to this Separation Agreement, the 35,501 unvested
options shall become exercisable as of the Separation Date; 138,390 shares
subject to such options shall remain exercisable by the Executive through and
including the 90th day after the Separation Date, and 45,191 shares subject to
such options shall remain exercisable by the Executive through and including the
second anniversary of the Separation Date.

2

--------------------------------------------------------------------------------




          (e)          The Company will reimburse the Executive for any bona
fide business expenses incurred by the Executive prior to the Separation Date in
accordance with the Company’s usual policy for such reimbursements, provided
that an itemized list of such expenses incurred prior to the Separation Date is
submitted in writing by the Executive for reimbursement within one week after
the Separation Date.

          (f)          As soon as administratively practicable following the
Separation Date, if requested by the Executive, the Company will take reasonable
action to cause the plan administrator to facilitate the Executive’s request
(after completion of the required documentation by the Executive) for a transfer
of the Executive’s 401(k) account (or the balance thereof) into another such
account or another retirement savings plan, as applicable, designated by the
Executive.

          (g)          The Company will indemnify, defend and hold the Executive
harmless from and against all liabilities, losses or damages, including but not
limited to all attorneys fees, litigation expenses, verdicts, judgments or
settlements, with respect to claims against the Executive arising from his acts
or omissions while an officer and director of the Company to the same extent as
the indemnification provided to then-current officers and directors pursuant to
the Company’s articles of incorporation and bylaws.  Additionally, from the
Separation Date until twenty-four (24) months after the Separation Date, the
Company shall maintain directors and officers insurance coverage for the
Executive covering his acts or omissions while an officer and director of the
Company on a basis no less favorable to him than the coverage provided to
then-current officers and directors of the Company.

          (h)          The Executive understands and agrees that the Company
shall not be responsible for paying or reimbursing the costs and expenses of the
Executive related to the negotiation of this Separation Agreement.

          (i)          All payments required to be made, and benefits required
to be provided, by the Company to the Executive under this Separation Agreement
shall be subject to the withholding of such amounts, if any, relating to tax,
excise tax and other payroll deductions as the Company may reasonably determine
it should withhold pursuant to any applicable law or regulation.

2.

TERMINATION OF EMPLOYMENT AGREEMENT; RESIGNATION FROM BOARD OF DIRECTORS AND
OFFICER POSITIONS.

          (a)         Upon the execution of this Separation Agreement, the
Employment Agreement shall be terminated in its entirety, and neither the
Executive nor the Company, shall have any further rights, duties or obligations
with respect to the employment or service of Executive by the Company.  This
Separation Agreement sets forth the entire agreement of the Company and the
Executive with respect to the subject matter hereof. 

          (b)         Upon the execution of this Separation Agreement, the
Executive shall resign, effective as of the date hereof, from the Company’s
Board of Directors and all officer positions he holds with the Company and its
subsidiaries by executing the Letter of Resignation attached hereto as Exhibit
A, provided, that the Executive shall remain an employee of the Company through
and until the Separation Date.  The Executive also acknowledges that, as of the
date hereof, he has no rights with respect to appointment, observation or
similar rights with respect to any governing body of the Company.  The Executive
agrees to execute and deliver to the Company such other assignments, agreements
and other documents as the Company may reasonably request for the purpose of
transferring his responsibilities as a director and officer of the Company and
otherwise carrying out the intent of this Separation Agreement.

3

--------------------------------------------------------------------------------




3.

RETURN OF COMPANY PROPERTY; POST-SEPARATION COMMUNICATIONS.

          (a)         The Executive confirms that he has returned, or prior to
the Separation Date will return, all Company property, including without
limitation, the Executive’s cellular phone, corporate credit card, building
access cards and laptop computer.  In addition, prior to the Separation Date the
Company will arrange to retrieve and return to the Executive any personal
information or data maintained or stored by the Executive in the Company’s
computer databases (such as personal contact information in Outlook).

          (b)         Following the Separation Date, the Executive shall no
longer have access to e-mail or other computer systems or telephone systems of
the Company.  The Company agrees that, for a period of six (6) months following
the Separation Date, it shall forward all personal e-mails and correspondence to
the Executive after they have been reviewed by the Company. 

          (c)         Following the Separation Date, the Executive shall forward
to the Company all correspondence that he receives addressed to the Company. 
All such correspondence shall be forwarded as expeditiously as possible, but in
no case more than three (3) business days following receipt thereof.

4.

CONFIDENTIALITY; NO COMPETITION; NONSOLICITATION.

          (a)         Definitions.  The following terms shall have the following
meanings when used in this Section 4 or elsewhere in this Separation Agreement:

                       (i)          “Business” shall mean the “small ticket”
(i.e., $1 to $250,000 ticket size) equipment leasing business and any other
business activities engaged in by the Company or any Affiliate as a substantial
line of business within one (1) year prior to the Separation Date, including,
without limitation, (A) factoring for businesses under $100 million in annual
sales, (B) business term loans to businesses with less than $25 million in
annual sales, (C) selling, providing or charging for insurance on leased
equipment, and (D) lease brokering and syndication.

                       (ii)          “Competitive Position” shall mean (A) the
Executive’s direct or indirect equity ownership or control of any entity engaged
in the Business (except as provided in the next sentence), or (B) an employment,
consulting, partnership, advisory, directorship, agency, promotional or
independent contractor relationship between the Executive and a person, firm,
corporation, partnership or profit or non-profit business or organization
(“Person”) engaged, wholly or in part, in the Business, in the United States or
Canada.  Notwithstanding the foregoing, the Executive’s direct or indirect
ownership, solely as a passive investment, of equity securities of any entity
that is required to file periodic reports with the U.S. Securities and Exchange
Commission under Section 13 or 15(d) of the Securities Exchange Act of 1934, as
amended, the securities of which corporation are listed on any securities
exchange, quoted on the National Association of Securities Dealers Automated
Quotation System or traded in the over-the-counter market, shall not constitute
a “Competitive Position” if the Executive is not a controlling person of, or a
member of a group that controls, the entity and the Executive does not, directly
or indirectly, own five percent (5%) or more of any class of securities of the
entity.

4

--------------------------------------------------------------------------------




                       (iii)         “Confidential Information” shall mean
non-public information (including but not necessarily limited to Trade Secrets)
disclosed to the Executive or known by the Executive as a consequence of, or
through his relationship with, the Company, about the Customers, employees
(including compensation paid to other employees or other terms of employment),
operations, processes, products, inventions, business methods, principals,
marketing methods, costs, prices, contractual relationships, regulatory status,
trade secrets, public relations methods, organization, procedures or finances,
including, without limitation, information of or relating to customer lists of
the Company and its Affiliates.

                       (iv)          “Customer” shall mean any actual customer
(including vendors, brokers and end users) or client of the Company or any
Affiliate during the one (1) year time period preceding the Separation Date and
any actively solicited prospective customer of the Company or any Affiliate
during that same time period.

                       (v)           “Restricted Territory” shall mean the
United States and Canada.

                       (vi)          “Trade Secret” shall mean information or
data (including, but not limited to, confidential business information,
technical or non-technical data, formulas, patterns, compilations, programs,
devices, methods, techniques, drawings, processes, financial data, financial
plans, product plans, lists of actual or potential customers or suppliers) that:
(a) derives economic value, actual or potential, from not being generally known
to, and not being readily ascertainable by proper means by, other persons who
can obtain economic value from its disclosure or use; and (b) is the subject of
efforts that are reasonable under the circumstances to maintain its secrecy.

                       (vii)         “Affiliates” shall mean any partnership,
joint venture, limited liability company or corporation that, directly or
indirectly through one or more intermediaries Controls, or is Controlled by, or
is under common Control with, any person.  The term “Control” includes, without
limitation, the possession, directly or indirectly, of the power to direct the
management and policies of a corporation, partnership, joint venture or limited
liability company, whether through the ownership of voting securities, by
contract or otherwise.

          (b)        Limitations on Competition.  In consideration of the rights
and benefits the Executive will receive under this Separation Agreement, from
the date of this Separation Agreement through the date that is eighteen (18)
months after the Separation Date, the Executive shall not, directly or
indirectly, alone or in conjunction with any other Person accept or take a
Competitive Position.  During such period, this covenant shall bind the
Executive only with respect to the Executive’s activities in the Restricted
Territory or with respect to any business entity that is engaged in the Business
in the Restricted Territory.

5

--------------------------------------------------------------------------------




          (c)         Confidentiality.  Except to the extent required by law,
the Executive shall not, directly or indirectly, alone or in conjunction with
any other Person, (i) disclose, publish, disseminate or otherwise communicate,
in oral, written, electronic or other format, any Confidential Information of
the Company or any Affiliate to any Person unaffiliated with the Company, or
(ii) use, copy or reproduce any Confidential Information.  On or prior to the
Separation Date, the Executive shall return to the Company all Confidential
Information in possession or control that is in written, electronic or other
non-oral form (together with all copies or duplicates thereof, including
computer files), including, without limitation, any document, record, notebook,
computer program or similar repository of or containing any such Confidential
Information.  Notwithstanding the foregoing, the Executive shall not be
obligated to treat as confidential, or return to the Company any embodiments of
Confidential Information that (i) is accessible to the public generally (except
where such accessibility resulted from unauthorized disclosure), or (ii) is
lawfully disclosed to the Executive by a third party.  The duration of the
obligations set forth in this Section 4(c) shall begin on the Separation Date
and shall end on the fifth (5th) anniversary of the Separation Date, except with
respect to any Confidential Information that constitutes a Trade Secret, in
which case the obligations shall continue for as long as the underlying
Confidential Information continues to meet the definition of Trade Secret.

          (d)         Non-Solicitation of Company Customers.  Also in
consideration of the rights and benefits he will receive under this Separation
Agreement, from the date of this Separation Agreement through the date that is
eighteen (18) months after the Separation Date, the Executive shall not,
directly or indirectly, alone or in conjunction with any other Person, solicit,
divert or appropriate (or attempt to do so) any Customer for the purpose of
providing the Customer with, or having the Customer provided with, services or
products that directly compete with those offered by the Company or any
Affiliate.

          (e)         Non-Solicitation of Company Personnel.  Also in
consideration of the rights and benefits he will receive under this Separation
Agreement, from the date of this Separation Agreement through the date that is
twenty-four (24) months after the Separation Date, the Executive shall not,
directly or indirectly, alone or in conjunction with any other Person, (a) hire
any Person who was an employee of the Company or any Affiliate at the Separation
Date or (b) encourage or solicit any employee, consultant, advisor, director,
supplier or independent contractor of the Company to terminate or lessen that
Person’s affiliation with the Company or any Affiliate or to violate the terms
of any agreement or understanding between that Person and the Company or any
Affiliate.

          (f)         Acknowledgments.  The Executive acknowledges that: (i) the
purpose of the covenants in this Section 4 (the “Protective Covenants”) is to
protect the Confidential Information of the Company, to protect the Company from
unfair competition; and (ii) the scope of the Protective Covenants is reasonable
in light of the irreparable harm to the Company that could result if the
Executive were to engage in conduct prohibited by the Protective Covenants and
in light of the substantial rights and benefits that the Executive will receive
under this Separation Agreement.  The Executive also acknowledges that the
Company shall have the right in its sole discretion to waive the Executive’s
compliance with any Protective Covenant on a case-by-case basis.  No such waiver
shall be effective unless it is specific and is in writing.  Additionally, the
Executive acknowledges the receipt of good and adequate consideration for the
Protective Covenants and acknowledges that he can obtain gainful employment
without violation of the Protective Covenants.

6

--------------------------------------------------------------------------------




          (g)         Injunctive Relief and Enforcement; Partial Enforcement. 
In the event of breach by the Executive of a Protective Covenant, the Company
shall be entitled to institute legal proceedings to obtain damages for any such
breach, or to enforce the specific performance of this Separation Agreement by
the Executive and to enjoin the Executive from any further violation and to
exercise such remedies cumulatively or in conjunction with all other rights and
remedies provided by law.  The Executive acknowledges that money damages would
be an insufficient remedy for any breach by him of a Protective Covenant and
that in addition to all other remedies the Company shall be entitled to specific
performance and injunctive or other equitable relief for any such breach.  In
addition, in the event that any Protective Covenant shall be determined by any
court of competent jurisdiction to be unenforceable because it extends for too
long a period of time or to too broad a geographical area or too broad an array
of prohibited activities, it is the parties’ intent that the court enforce the
covenant at issue to the broadest extent possible within the limitation of the
law. Also, to the extent allowed by law, the Executive waives the posting of any
bond or security for a temporary restraining order, preliminary injunction, or
any other extraordinary relief that may be obtained by the Company in connection
with this Separation Agreement.

5.

FILING WITH SECURITIES AND EXCHANGE COMMISSION.

                        The Company will be solely responsible for making any
filings or public disclosures legally required concerning this Separation
Agreement, including the filing of this Separation Agreement with the Securities
and Exchange Commission as an exhibit to certain periodic and current reports
under the Securities Exchange Act of 1934, as amended.  The Executive
acknowledges that the Company may make such filings and disclosures and may file
this Separation Agreement as the Company deems necessary.

6.

PRESS RELEASE.

                        The Company and the Executive agree that the press
release announcing the cessation of the Executive’s employment shall be issued
by the Company in the form attached hereto as Exhibit B promptly after the
execution of this Separation Agreement.

7.

RELEASE.

                        In consideration for the Separation Payment to be made
pursuant to this Separation Agreement, the Executive hereby agrees as follows,
and agrees to provide the Separation Date Release in the form attached hereto as
Exhibit C:

          (a)         Release and Covenant.  The Executive, of his own free
will, voluntarily releases and forever discharges the Company, its subsidiaries,
Affiliates, their officers, employees, agents, stockholders, successors and
assigns (both individually and in their official capacities with the Company)
from, and covenants not to sue or proceed against any of the foregoing on the
basis of, any and all past or present causes of action, suits, agreements or
other claims which the Executive, his dependents, relatives, heirs, executors,
administrators, successors and assigns has or have against the Company upon or
by reason of any matter arising out of his employment by the Company and the
cessation of said employment, and including, but not limited to, any alleged
violation of the Civil Rights Acts of 1964 and 1991, the Equal Pay Act of 1963,
the Age Discrimination in Employment Act of 1967, the Rehabilitation Act of
1973, the Older Workers Benefit Protection Act of 1990, the Americans with
Disabilities Act of 1990, the Family and Medical Leave Act of 1993, and any
other federal or state law, regulation or ordinance, or public policy, contract
or tort law, having any bearing whatsoever on the terms and conditions or
cessation of his employment with the Company.  This release shall not, however,
constitute a waiver of any of the Executive’s rights or claims under (i) this
Separation Agreement, (ii) the terms of any employee benefit plan of the Company
in which the Executive is participating or (iii) the policies of the Company
with regard to business expense reimbursement.

7

--------------------------------------------------------------------------------




          (b)         Due Care.  The Executive acknowledges that he has received
a copy of this Separation Agreement prior to its execution and has been advised
hereby of his opportunity to review and consider this Separation Agreement for
twenty-one (21) days prior to its execution.  The Executive is hereby advised
and acknowledges that he has been advised to consult with an attorney prior to
executing this Separation Agreement.  The Executive enters into this Separation
Agreement having freely and knowingly elected, after due consideration, to
execute this Separation Agreement and to fulfill the promises set forth herein. 
This Separation Agreement shall be revocable by the Executive during the 7-day
period following its execution, and shall not become effective or enforceable
until the expiration of such 7-day period.  No Separation Payments under this
Separation Agreement shall be made before the expiration of this 7-day period,
and shall be forfeited by the Executive if he exercises the right of
revocation. 

          (c)         Reliance by the Executive.  The Executive acknowledges
that, in his decision to enter into this Separation Agreement, he has not relied
on any representations, promises or agreements of any kind, including oral
statements by representatives of the Company, except as set forth in this
Separation Agreement.

8.

NOTICES.

                        All notices and other communications hereunder shall be
in writing or by written telecommunication, and shall be deemed to have been
duly given if delivered personally or if sent by overnight courier or by
certified mail, return receipt requested, postage prepaid or sent by written
telecommunication or telecopy, to the relevant address set forth below, or to
such other address as the recipient of such notice or communication shall have
specified in writing to the other party hereto, in accordance with this Section
8.

8

--------------------------------------------------------------------------------




If to the Executive, to:

 

          218 Chestnut Street

          Haddonfield, NJ  08033

 

          Copy to:  Peter J. Weidman, Esq.

          The Law Office of Peter J. Weidman

          600 West Germantown Pike, Suite 400

          Plymouth Meeting, PA  19462

 

If to the Company, to:

 

          Marlin Business Services Corp.

          300 Fellowship Road

          Mt. Laurel, NJ  08054

 

          Attn: Chief Executive Officer

          Copy to: General Counsel

 


9.

SEVERABILITY.

                        The invalidity or unenforceability of any provision or
provisions of this Separation Agreement shall not affect the validity or
enforceability of any other provision of this Separation Agreement, which shall
remain in full force and effect; provided, however, that if any one or more of
the terms contained in Section 4 shall for any reason be held to be excessively
broad with regard to time, duration, geographic scope or activity, that term
shall not be deleted but shall be reformed and constructed in a manner to enable
it to be enforced to the extent compatible with applicable law.

10.

ASSIGNMENT.

                        This Separation Agreement may not be assigned by the
Executive.  Upon receipt of the Executive’s prior written consent, which shall
not be unreasonably withheld, this Separation Agreement may be assigned by the
Company to any direct or indirect subsidiary or parent of the Company, or any
successor (whether by merger, consolidation, purchase or otherwise) to all or
substantially all of the stock, assets or business of the Company and this
Separation Agreement shall be binding upon and inure to the benefit of such
successors and assigns.

                        If the Executive dies while he is receiving payments or
benefits under Section 1, then all payments under Sections 1(a)(i), (ii) and
(iii) shall continue to be paid to his estate, and the Executive’s eligible
dependents shall continue to receive health, vision, dental and prescription
drug benefits in accordance with Section 1(a)(vi).

9

--------------------------------------------------------------------------------




11.

HEADINGS.

                        The headings contained herein are for reference purposes
only and shall not in any way affect the meaning or interpretation of this
Separation Agreement.

12.

GOVERNING LAW.

                        This Separation Agreement shall be governed and
construed in accordance with the laws of the State of New Jersey, without giving
effect to principles of conflicts law.

13.

ENTIRE AGREEMENT.

                        This Separation Agreement sets forth the entire
understanding and supersedes all prior and contemporaneous oral and written
agreements between the parties relating to the subject matter contained herein
or therein, and merges all prior and contemporaneous discussions between them.

10

--------------------------------------------------------------------------------




                        IN WITNESS WHEREOF, the Executive and the Company have
executed this Separation Agreement as of the day and year first above written.

MARLIN BUSINESS SERVICES CORP.

 

GARY R. SHIVERS

 

 

 

 

 

 

 

 

By:

/s/ Daniel P. Dyer

 

/s/ Gary R. Shivers

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Name:

Daniel P. Dyer

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

11

--------------------------------------------------------------------------------




Exhibit A

Letter of Resignation

RESIGNATION AS OFFICER AND DIRECTOR

                    THE UNDERSIGNED, intending to be legally bound hereby, does
hereby resign, effective December 20, 2006, as a member of the Board of
Directors and as President of Marlin Business Services Corp. and from any other
official position the undersigned holds (whether as an officer, director or
otherwise) of Marlin Business Services Corp. or any of its subsidiaries,
although the undersigned will remain an employee of Marlin Business Services
Corp. through and until January 31, 2007 pursuant to the Separation Agreement
between the undersigned and Marlin Business Services Corp. dated the date
hereof.

                    IN WITNESS WHEREOF, the undersigned has executed this
Resignation this 20th day of December, 2006.

 

 

 

/s/ Gary R. Shivers

 

--------------------------------------------------------------------------------

 

Gary R. Shivers

12

--------------------------------------------------------------------------------




Exhibit B

MARLIN BUSINESS SERVICES CORP. ANNOUNCES MANAGEMENT REALIGNMENT

Mt. Laurel, NJ – December 21, 2006 -- Marlin Business Services Corp. (NASDAQ:
MRLN) today announced the resignation of President Gary Shivers.  Mr. Shivers’
resignation as an officer and director of Marlin is effective as of December 20,
2006, but he will remain employed by the Company through January 31, 2007 to
ensure a smooth transition.  Mr. Shivers, who served as Marlin’s President since
co-founding the Company in 1997, commented, “I have enjoyed the time that I have
spent at Marlin, working hard with the employees and the other members of the
management team to help Marlin grow from a small, privately held start-up to a
publicly traded financial services company. This was a difficult decision for
me, but I believe this is the right time for me to step away from Marlin so I
can pursue my outside interests.  With the new product launches, I believe
Marlin is positioned for continued success.  It has been a privilege to be part
of the Marlin team.”

“The Company also is pleased to announce expanded roles for other members of the
senior management team”, said Chief Executive Officer Daniel P. Dyer. “George
Pelose, in his expanded role of Chief Operating Officer, will now take
responsibility for overseeing all aspects of the Company’s lease financing
business.  In addition, Lynne Wilson, Marlin’s Chief Financial Officer, will
assume additional reporting responsibility for our new Factoring business unit. 
I believe these changes provide the organizational alignment needed to optimize
the leasing business and to generate meaningful results for the Factoring
business”.

George Pelose, who is also the Company’s General Counsel, has been an integral
part of the senior management team since joining Marlin in 1999 and has played
important roles in many aspects of the Company’s business. As Marlin’s COO, Mr.
Pelose will add the leasing Sales and Credit functions to his existing reporting
lines, which include Collections, Customer Service, Asset Management, Insurance
and Legal.  

In addition to the new Factoring business line, Lynne Wilson will remain
responsible for all accounting, treasury and financial analysis and reporting
aspects of the business.  She will also assume reporting responsibility for the
Human Resources department.  Dan Dyer, George Pelose and Lynne Wilson will
continue to serve as members of the Company’s Office of the Chairman.

“I’d like to take this opportunity to personally thank Gary for all his
contributions to Marlin and his years of effort and dedication toward Marlin’s
success.  We will certainly miss Gary, and wish him all the best.  I am
extremely confident that our management team, dedicated employee base and new
organizational structure will drive the continued success of Marlin’s core
leasing business and will lead the charge into the new Business Capital Loan and
Factoring product lines.”

13

--------------------------------------------------------------------------------




Exhibit C

SEPARATION DATE RELEASE

                    This SEPARATION DATE RELEASE (this “Release”) is executed
and delivered by Gary R. Shivers (the “Executive”) to Marlin Business Services
Corp., a Pennsylvania corporation (the “Company”).

                    In consideration of the agreement by the Company to provide
the Executive with the Severance Payment set forth in the Separation Agreement
between the Executive and the Company dated December 20, 2006 (the “Separation
Agreement”), the Executive hereby agrees as follows:

                    Section 1.  Release and Covenant.  The Executive, of his own
free will, voluntarily releases and forever discharges the Company, its
subsidiaries, Affiliates (as defined in the Separation Agreement), their
officers, employees, agents, stockholders, successors and assigns (both
individually and in their official capacities with the Company) from, and
covenants not to sue or proceed against any of the foregoing on the basis of,
any and all past or present causes of action, suits, agreements or other claims
which the Executive, his dependents, relatives, heirs, executors,
administrators, successors and assigns has or have against the Company upon or
by reason of any matter arising out of his employment by the Company and the
cessation of said employment, and including, but not limited to, any alleged
violation of the Civil Rights Acts of 1964 and 1991, the Equal Pay Act of 1963,
the Age Discrimination in Employment Act of 1967, the Rehabilitation Act of
1973, the Older Workers Benefit Protection Act of 1990, the Americans with
Disabilities Act of 1990, the Family and Medical Leave Act of 1993, and any
other federal or state law, regulation or ordinance, or public policy, contract
or tort law, having any bearing whatsoever on the terms and conditions or
cessation of his employment with the Company.  This Release shall not, however,
constitute a waiver of any of the Executive’s rights or claims under (i) the
Separation Agreement, (ii) the terms of any employee benefit plan of the Company
in which the Executive is participating or (iii) the policies of the Company
with regard to business expense reimbursement.

                    Section 2.  Due Care.  The Executive acknowledges that he
has received a copy of this Release prior to its execution and has been advised
hereby of his opportunity to review and consider this Release for twenty-one
(21) days prior to its execution.  The Executive is hereby advised and
acknowledges that he has been advised to consult with an attorney prior to
executing this Release.  The Executive enters into this Release having freely
and knowingly elected, after due consideration, to execute this Release and to
fulfill the promises set forth herein.  This Release shall be revocable by the
Executive during the 7-day period following its execution, and shall not become
effective or enforceable until the expiration of such 7-day period.  No
Separation Payments under the Separation Agreement shall be made before the
expiration of this 7-day period, and shall be forfeited by the Executive if he
exercises the right of revocation. 

                    Section 3.  Reliance by the Executive.  The Executive
acknowledges that, in his decision to enter into this Release, he has not relied
on any representations, promises or agreements of any kind, including oral
statements by representatives of the Company, except as set forth in this
Release and the Separation Agreement.

14

--------------------------------------------------------------------------------




                    This SEPARATION DATE RELEASE is executed by the Executive
and delivered to Company on January 31, 2007.

 

EXECUTIVE:

 

 

 

 

 

--------------------------------------------------------------------------------

 

Gary R. Shivers

15

--------------------------------------------------------------------------------